708 N.W.2d 425 (2006)
474 Mich. 1023
Pamela AVERY, Personal Representative of the Estate of Devin Jamaar Blevins, Deceased, Plaintiff-Appellee,
v.
Charles ROBERTS, Emmanuel Calzada and Lavishia Whitfield, Defendants-Appellants, and
City of Detroit and Brian Nichols, Defendants.
Docket No. 128900, COA No. 253068.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the March 22, 2005 *426 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.